In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                   No. 02-18-00072-CV

AMERICAN HOMEOWNER                           §    On Appeal from the 236th District
PRESERVATION, LLC AND JORGE                       Court
NEWBERY, Appellants
                                             §    of Tarrant County (236-293606-17)

V.                                           §    October 18, 2018

BRIAN J. PIRKLE, Appellee                    §    Opinion by Chief Justice Sudderth

                                      JUDGMENT

         This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order denying special appearances. It is ordered that

the order of the trial court is affirmed, and we remand this case to the trial court for

further proceedings.

         It is further ordered that Appellants American Homeowner Preservation, LLC

and Jorge Newbery shall pay all of the costs of this appeal, for which let execution

issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Bonnie Sudderth
                                           Chief Justice Bonnie Sudderth